AFFIRMED and Opinion Filed October 29, 2019




                                         S
                               Court of Appeals
                                               In The


                        Fifth District of Texas at Dallas
                                      No. 05-18-00754-CV

                             LOUELLA CLANTON, Appellant
                                        V.
                            MARKOSE K. MARKOSE, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00664-A

                             MEMORANDUM OPINION
                         Before Justices Burns, Whitehill, and Schenck
                                 Opinion by Justice Whitehill
       Louella Clanton, pro se, appeals from the county court’s agreed judgment awarding

Markose Markose possession of rental property, damages, and attorney’s fees. As discussed

below, we affirm the trial court’s judgment.

                                       I. BACKGROUND

       The record reflects that Markose filed an eviction suit and the Justice Court entered a

judgment awarding him possession and rent. Clanton appealed that judgment to the County Court.

There, counsel was appointed for Clanton.

       An agreed judgment was subsequently entered in the County Court. That agreed judgment,

signed by counsel for both parties and approved on the record, awards Markose possession of the

property at issue, $748.50 in damages, and $1,500.00 in attorney’s fees. Clanton appeals from that

agreed judgment.
                                                              II. ANALYSIS

           We previously granted Clanton’s motion for extension of time to remedy her untimely

notice of appeal and subsequently granted an extension of time to file a brief. We then instructed

her to file an amended brief to correct deficiencies and granted her motion for an extension of time

to file her amended brief. That amended brief is now before the court.

           Initially, we note that a pro se litigant is held to the same standards as licensed attorneys

and must comply with applicable laws and rules of procedure. Mansfield State Bank v. Cohn, 573
S.W.2d 181, 184–85 (Tex.1978). On appeal, as at trial, the pro se appellant must properly present

its case. Id.; Strange v. Continental Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—Dallas 2004, pet.

denied).

      The rules of appellate procedure require an appellant’s brief to contain “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the record.”

TEX. R. APP. P. 38.1(h). An issue on appeal unsupported by argument or citation to any legal

authority presents nothing for the court to review. Birnbaum v. Law Offices of G. David Westfall,

120 S.W.3d 470, 477 (Tex. App.—Dallas 2003, pet. denied). Similarly, we cannot speculate as to

the substance of the specific issues appellant claims we must address. Strange, 126 S.W.3d at 678.

An appellate court has no duty to perform an independent review of the record and applicable law

to determine whether any error occurred. See id.

           Clanton appears to now claim she did not agree to the agreed judgment and her case should

be reinstated.1 Clanton’s amended brief provides us with no argument or citation to any legal

authority applicable to setting aside the agreed judgment or citation to the record. In addition, we

find no record evidence that would support such resolution. Indeed, the agreed judgment was


     1
       To the extent she addresses other complaints, she does not identify any trial court rulings concerning these matters and we have found none.
Thus, her discussion of those matters presents nothing for our review. See TEX. R. APP. P. 38.1(h).



                                                                      –2–
presented to the trial court on the record in open court. Accordingly, we resolve Clanton’s issue(s)

against her.

       The trial court’s judgment is affirmed.




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE


180754F.P05




                                                 –3–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 LOUELLA CLANTON, Appellant                          On Appeal from the County Court at Law
                                                     No. 1, Dallas County, Texas
 No. 05-18-00754-CV          V.                      Trial Court Cause No. CC-18-00664-A.
                                                     Opinion delivered by Justice Whitehill.
 MARKOSE K. MARKOSE, Appellee                        Justices Burns and Schenck participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered October 29, 2019.




                                               –4–